criminal tax bulletin department of treasury internal_revenue_service number release date office_of_chief_counsel criminal tax_division december this bulletin is for informational purposes it is not a directive title_26 and title_26 related cases earnings_and_profits in 156_f3d_157 2d cir bok was the sole shareholder of a corporation who diverted certain funds or assets from the corporation for the purchase of an apartment and a bond these appropriations were not reflected as income on his personal income_tax return or the corporate return at trial neither bok nor the government produced any evidence to suggest the corporation lacked earnings_and_profits for the year in question relying on 145_f3d_69 2d cir bok sought a jury instruction on the nontaxability of a shareholder’s return_of_capital but the district_court declined to give bok the instruction bok was convicted by a jury for filing a false income_tax return in violation of sec_7206 on appeal bok contended inter alia the court erred by refusing to instruct the jury on the nontaxability of a shareholder’s return_of_capital the second circuit rejected bok’s argument that the trial_court erred in not instructing the jury that a distribution of money he received from a corporation in which he was the sole shareholder may have constituted a nontaxable return_of_capital the court explained in prosecutions for income_tax violations production of a rather slight amount of evidence by the government may transfer the burden of going forward to the defendant since the court found bok failed to satisfy his burden of going forward on the nonexistence of corporate earnings_and_profits it concluded thre was not an adequate basis in the record to justify the proposed instruction see also 153_f3d_445 7th cir and criminal tax bulletin october government liable for attorney’s fees for failure to turn over brady material indicted for in united_states v ranger electronic communications inc no 96-cr-211 u s dist lexis w d mich date the defendant was importing federally banned radio equipment the government agreed to dismiss the case with prejudice after trial had begun due to problems that developed in the government’s case four months after dismissal the defendant moved for attorney’s fees pursuant to the hyde amendment which was enacted as part of a appropriations bill and is found as a statutory note to u s c 3006a the hyde amendment allows federal courts to award attorney’s fees to prevailing criminal defendants where the government’s litigating position is found to be vexatious frivolous or in bad faith the defendant’s motion was based upon the contention that the government acted in bad faith by concealing brady material which included e-mail communications with the federal communications commission regarding public confusion about federal regulations concerning the importation of electronic equipment and the need for public notices to clarify those regulations the government’s failure to disclose this information until after the case was dismissed the defendant did not discover under the hyde amendment requests for attorney’s fees are subject_to the procedures and limitations used by civil litigants under the equal_access_to_justice_act eaja the eaja requires applications for attorney’s fees be made within days of final judgment notwithstanding eaja limitations the court found there was no judicial precedent as to how the temporal bar should apply to cases where the government’s bad faith in concealing exculpatory evidence was not revealed until after the expiration of the day period the court refused to apply a strict reading of the limitation period finding such a reading to be diametrically opposed to the purposes of the hyde amendment which would convert the law into an empty legislative promise the court therefore concluded that in order to give effect to congress’ purpose and words a further reasonable_time period beyond days after judgment should be permitted for the filing of an application_for attorney’s fees the court then ordered briefing from the parties as to the exact amount of the award see also united_states v gardner no 97-cr-34- h u s dist lexis n d okla date but see 16_fsupp2d_759 s d tx tax_evasion - jury must decide all elements in 156_f3d_833 8th cir silkman was convicted on five counts of tax_evasion in regard to establishing the element of a tax due and owing in this tax_evasion case the government relied on a notice_of_deficiency and five certificates of assessment silkman sought to introduce evidence to dispute the certificates of assessment however the district_court ruled he could not present his evidence and instructed the jury as a matter of law that the tax_assessment for each year established the tax due and owing thus satisfying one of the elements of tax_evasion the remaining elements of willfulness and an affirmative act constituting evasion or attempted evasion were left for determination by the jury silkman appealed his conviction the eighth circuit agreed with silkman and held although an assessment is prima facie proof of a tax_deficiency this evidence unless unchallenged is not in and of itself completely dispositive of the issue of a tax due and owing in an evasion case accordingly silkman had a constitutional right to present his rebuttal evidence and to have the jury decide his guilt beyond a reasonable doubt on every element of the crime once the district_court removed from the jury’s consideration proof of an essential element of the offense silkman’s constitutional rights were violated thus mandating reversal and a new trial misworded question will not preclude perjury prosecution in 157_f3d_1042 6th cir dezarn planned and attended a preakness party fundraising event for a gubernatorial candidate during an investigation concerning the event an investigator mistakenly asked dezarn whether the preakness party was a political fund raiser and whether he observed anyone making campaign contributions dezarn answered negatively to both questions a subsequent investigation revealed that dezarn had planned the preakness party as a political fund raiser and had personally accepted campaign contributions dezarm was indicted and convicted of perjury in violation of u s c on appeal dezarn relied on 409_us_352 and argued inter alia that the indictment was insufficient because his answers to the investigator’s questions were literally true the sixth circuit distinguished bronston pointing out that the witness’s answers in bronston were technically nonresponsive whereas dezarn’s answers were unequivocal and directly and fully responsive to the investigator’s questions the court noted that context and circumstances evidenced dezarn knew the investigator’s question related to the preakness party since there existed no preakness party the court concluded that dezarn’s answers were not nonresponsive but were instead answers to questions with a partially mistaken premise or presupposition relying upon 997_f2d_390 the court held when questions and answers proceed on a false premise of which the defendant is aware he may not evade the true intent of the line of questioning by stacking literally true answers on top of the false premise accordingly the court affirmed the conviction concealment of bank fraud proceeds is insufficient evidence of klein_conspiracy in 135_f3d_1363 11th cir adkinson i and 158_f3d_1147 11th cir adkinson ii the court vacated and then reversed the convictions of adkinson and four other defendants for inter alia conspiring to impede the lawful functions of the internal_revenue_service in violation of u s c sec_371 the convictions stemmed from a land development project in the florida panhandle where false statements and misrepresentations were made to two private banks to procure large loan amounts which were then allegedly diverted by the defendants for their personal_use the government contended that through the concealment of income from the fraudulently obtained bank loans and by failing to file tax returns or filing false income_tax returns a conspiracy to impede the irs had transpired on appeal the court examined the record for evidence of an agreement between the defendants to impede the irs the government argued that the corporate records of the various real_estate enterprises demonstrated that certain payments had been made to the defendants which had not been reported to the irs furthermore the defendants’ individual tax returns failed to show this alleged income in rejecting the government’s argument the court stated t his evidence at most implies separate purposes to evade taxes it does not support the inference that each alleged tax evader even knew of the other’s tax_evasion much less that they agreed to do so the court specifically noted that the government at trial and in its appellate briefs had alleged the purpose of the conspiracy was to commit bank fraud any_tax related activities of the defendants were referred to in the context of their efforts to conceal the money they had defrauded the banks out of and to conceal the diversion of this money in the form of loans the false tax returns furthered the concealment of this diversion the court opined that without independent evidence of a tax purpose the tax related activities of these defendants did not give rise to a klein_conspiracy finally the court considered the question as to whether a tax conspiracy to impede the irs can be inferred strictly from efforts to conceal illegally obtained income the court found that the scheme itself did not support an inference of an intent to impede the irs the only tax related activities of the defendants filing false income_tax returns and reporting certain illegal payments as loans occurred in concealing the diversion of the bank fraud proceeds absent substantial evidence of both an agreement and intent to impede the irs a conspiracy to conceal the source of illegally obtained money is not automatically a klein_conspiracy even if it collaterally impedes the irs in the collection_of_taxes see 910_f2d_1184 4th cir accordingly the defendants’ convictions were reversed evidence defendant to plead guilty after a hearing the trial_court allowed burch to withdraw his plea pursuant to rule e of the federal rules of criminal procedure the trial_court however held burch to the waiver of his rights under rule sec_11 and sec_410 and ruled that statements made by burch during the plea hearing and law enforcement debriefings could be used as evidence for impeachment rebuttal or the case-in-chief in any future trial an act that belies any view that the plea or the waiver were coerced subsequently a jury convicted burch of possession burch appealed on appeal the d c circuit examined among other things whether a defendant can waive his rights under the rules for purposes of the prosecution’s case-in-chief in resolving the waiver issue the d c circuit cited 513_us_196 which held that a defendant can waive his rights under the rules for purposes of impeachment and rebuttal based on the following principles voluntary agreements to waive protections under the rules are presumptively enforceable absent an affirmative congressional limitation the rules and accompanying advisory notes do not express a congressional disfavor towards waivability and a court should consider public policy in deciding whether to override a presumption of waivability applying these three principles the d c circuit refused to draw a distinction between permitting waivers for purposes of impeachment or rebuttal and the prosecution’s case-in-chief finally the court noted that the extensive colloquy conducted by the trial_court clearly supported the determination that burch knowingly and voluntarily waived his rights under the rules accordingly the d c circuit affirmed the conviction forfeiture waiver of federal rules as part of plea knowledge requirement agreement in 156_f3d_1315 d c cir burch pled guilty to one count of drug possession with the intent to distribute as part of the plea agreement burch waived his rights under federal rule_of criminal procedure e and federal rule_of evidence rules and also agreed to assist law enforcement authorities in other matters although he later proved uncooperative in assisting authorities the rules waived by burch preclude the admissibility of evidence of a withdrawn guilty plea and statements made during the course of plea negotiations burch subsequently filed a motion to withdraw his guilty plea alleging he was innocent of the narcotics offense and he had been coerced by a co- in united_states v dollar_figure in u s currency no 84-cv-661c u s dist lexis w d n y date the government brought a civil_action pursuant to u s c a and b seeking the forfeiture of the subject currency because the claimant failed to file a cmir in violation of u s c sec_5311 when he crossed a bridge heading from buffalo new york to ontario canada on date this case originally went to trial on date on date the district_court denied the government’s petition for forfeiture finding that actual knowledge of the currency reporting requirements is required for a civil forfeiture and that there was insufficient evidence to support such a finding on date the second circuit held that although actual knowledge of the reporting requirements is not required for civil forfeiture under the fifth amendment’s due process clause a claimant must have constructive knowledge of the requirements 828_f2d_930 2d cir the second circuit remanded the case for a determination of whether the claimant had constructive knowledge however since the claimant was being investigated for income_tax evasion by a grand jury the district_court granted the government’s motion to stay the proceeding until the multiple civil and criminal actions against the claimant were concluded finally in may of the district_court held a trial as to whether the claimant had constructive notice of the currency reporting requirements the district_court held that the record failed to support a finding that the claimant should reasonably have been aware of the likelihood of having to report the currency he was carrying when going from the u s to canada the three previous times he left the u s he was not required to provide any information with respect to currency there were no signs indicating currency reporting requirements for people leaving the country the court distinguished this case from other second circuit cases because those cases all involved travelers who went by airplane and who were asked before leaving the u s about their currency amounts in this case the claimant was not asked about the currency until he left the u s and was told to turn around by canadian officials the fact that the claimant obtained the currency through illegal gambling did not support a finding that he should have had reason to believe he had to report the currency he was carrying out of the country the district_court also concluded the claimant had no constructive notice of the reporting requirement the government argued unsuccessfully that publication of the currency reporting requirement statute in the federal_register constituted constructive notice of the contents so as to satisfy due process given the circumstances of the case and the complete failure of the customs service to take any affirmative steps to inform the casual traveler of the currency reporting requirements it would be unfair to deprive the claimant of his property based on publication of the statute finally the supreme court’s recent decision in united_states v bajakajian 118_sct_2028 is instructive in bajakajian the supreme court adopted a new standard that makes punitive forfeitures excessive if they are grossly disproportional to the gravity of the defendant’s offense in addition to its finding above the district_court rejected the government’s contention that bajakajian only relates to punitive criminal forfeitures and held that the forfeiture of the claimant’s dollar_figure was improper racketeer’s nonforfeitable individual_retirement_annuity subject_to criminal forfeiture in 159_f3d_300 7th cir infelise was convicted of racketeering and his primary residence and dollar_figure million from his racketeering activity were forfeited the government sought to collect the dollar_figure million pursuant to the substitute assets provision of u s c m which allows the government to take other_property belonging to a defendant when the illegally obtained property cannot be located one of the substitute assets the government sought to obtain which the district_court refused to forfeit was infelise’s individual_retirement_annuity in the amount of dollar_figure the government appealed this decision in response to the government’s appeal infelise argued the annuity was a nonforfeitable asset immune from criminal forfeiture infelise based his reliance upon sec_408 which was enacted as part of the employee retirement income security act erisa sec_408 in pertinent part defines individual_retirement_annuity and specifies that t he entire_interest of the owner is nonforfeitable to in response infelise’s argument that nonforfeitable means nonforfeitable the court stated w hile we must respect the plain language of a statute we also must read the words of a statute in context and held nonforfeitable as used in sec_408 refers to a requirement that an individual_retirement_annuity must be vested in the owner emphasizing that the provisions of u s c are to be liberally construed the court remarked that sec_408 says nothing as to whether the government pursuant to a criminal forfeiture proceeding can obtain the forfeiture of an individual_retirement_annuity thus in the context of erisa and the internal_revenue_code an individual_retirement_annuity may enjoy a nonforfeitable status however this protection vanishes in the context of seizure by the government after a racketeering conviction accordingly the seventh circuit reversed the district court’s order denying the forfeiture of the individual_retirement_annuity forfeitures not deductible for tax purposes in 152_f3d_1200 9th cir the ninth circuit affirmed the judgment which held that illegally obtained narcotics proceeds were taxable as income but that no business deduction or credit was allowable when the money was forfeited king pled guilty to narcotics charges and agreed to forfeit dollar_figure in drug proceeds as part of a plea bargain the fbi seized the full amount forfeited king filed an amended tax_return including the amount forfeited as income and claimed a deduction for an uncompensated loss in a trade_or_business there is no dispute as to the taxability of illegal income king argued however that without being able to deduct the forfeiture the tax due will have been paid twice the court unpersuaded followed existing precedent which holds that amounts forfeited regardless of the circumstances are not deductible for tax purposes res_judicata in 156_f3d_110 1st cir the first circuit affirmed dismissal of a criminal forfeiture action under res_judicata principles prior to commencement of the criminal case the government pursued civil forfeiture actions against cunan as provided by u s c sec_881 and u s c sec_981 at the government’s request the civil forfeiture actions were dismissed with prejudice primarily for judicial economy as the government also sought forfeiture in the criminal case and to prevent disclosure of evidence gathered for the criminal trial a jury convicted cunan of conspiracy and money laundering and as part of his conviction a criminal forfeiture order was issued cunan filed motions to dismiss the criminal forfeiture orders asserting res_judicata which were granted criteria for res_judicata which were met included a final judgment on the merits which a dismissal with prejudice satisfied and that sufficient identity existed between the parties and causes of action in the cases u s c sec_881 and u s c sec_981 specifically provide mechanisms to stay civil proceedings pending resolution of criminal matters the government in this case failed to avail itself of this option even after it was aware that res_judicata would apply to any dismissals with prejudice as the government did not use the available mechanisms to preserve its right to forfeit cunan’s properties res_judicata was applicable even though it resulted in an unfair windfall for cunan excessive fines clause in one toyota pick-up truck v district of columbia a 2d d c c a the defendant plead guilty to solicitation and was fined dollar_figure as a first time offender the maximum statutory fine for this offense is dollar_figure in the district of columbia passed the safe streets forfeiture act of d c code authorizing the city to forfeit any instrumentality used to commit a prostitution crime the act uses virtually identical language as the federal drug forfeiture statute when under the act the city brought a forfeiture action against the defendant’s truck worth dollar_figure he challenged the forfeiture claiming it violated the eighth amendment’s excessive fines clause because the forfeiture constituted a penalty times the authorized fine and times the fine imposed under the solicitation charge a statutory forfeiture is a fine for eighth amendment purposes if it constitutes punishment even in part austin v united_states 113_sct_2801 the court concluded the forfeiture statute here had punitive aspects and thus the fine was excessive when it applied the grossly disproportional standard recently adopted by the supreme court in united_states v bajakajian 118_sct_2028 the grossly disproportional standard is a pure proportionality test applied to determine if the fine is constitutionally excessive when compared to the gravity of a defendant’s offense accordingly having determined the fine to be excessive the court overturned the forfeiture money laundering valueless checks obtained by fraud are proceeds in 159_f3d_401 9th cir the defendants used stolen credit cards to make purchases and draw cash advances until available credit limits were exhausted then using the stolen credit cards and illegally obtained credit information on the cardholders the defendants opened checking accounts the cardholders’ names and subsequently withdrew the money from the checking accounts leaving zero balances finally the defendants used blank starter checks to pay down the balances on the original stolen credit cards before the credit card companies became aware that the checks were written on accounts with insufficient funds the defendants were once again able to deplete the available credit through cash advances in in a multi-count indictment the defendants were charged inter alia with money laundering in violation of u s c a a i the defendants filed a motion to dismiss the money laundering charge claiming that the starter checks used to pay down the credit card balances were worthless and therefore could not represent proceeds of illegal activity as required by the statute the district_court denied the motion and the defendants entered conditional guilty pleas reserving their right to appeal the money laundering issue on appeal the ninth circuit rejected the defendants’ argument and held that fraudulently obtained checks can be proceeds under u s c a a i and submission of these checks to credit card companies in order to pay down illegally obtained credit card accounts constituted money laundering turning to the definition of proceeds which is not defined by statute the court determined that while the term proceeds may refer to something of value the term has the broader meaning of that which is obtained by any transaction the court reasoned that blank starter checks which were obtained through bank fraud ie opening an account in an assumed name are the proceeds of the crime of bank fraud subsequently when these checks or proceeds were then sent by the defendants to the credit card companies in order to pay down the credit card balances they were involved in a financial transaction the goal of which was to promote a specified unlawful activity ie credit card fraud proceeds involved in the offense in 152_f3d_715 7th cir trost was an elected official county clerk and recorder as part of an embezzlement scheme trost created a special bank account and deposited approximately dollar_figure of county payments into the account he transferred dollar_figure of the dollar_figure to a personal bank account which he held jointly with his wife trost was convicted of laundering the dollar_figure in violation of u s c and subsequently ordered to forfeit the entire dollar_figure pursuant to u s c sec_982 on appeal trost argued that the appropriate forfeiture sum should have been dollar_figure which represented the amount he was specifically convicted of laundering the seventh circuit disagreed with trost citing its decision in 969_f2d_474 7th cir where the court held that funds which remain in an account after the laundering offense can be forfeited if involved in the crime the court agreed with the lower court’s assessment that significantly more than dollar_figure was funneled through the account to conceal or disguise the true nature of trost’s activities and there was no evidence that the use of the funds was bona_fide or justified furthermore the court noted that sometimes legal source funds are used to disguise illegal funds in examining the funds left behind in the first bank account and funds transferred to the second bank account the court found no legitimacy for any portion of the dollar_figure the court concluded the forfeited sum of dollar_figure represented the full amount of money involved in the money laundering offense under accordingly the lower court’s forfeiture action was affirmed investigative techniques recording of voicemail constitutes illegal intercept of wire communication under wiretap act in 155_f3d_1051 9th cir smith was an executive of a computer_software corporation convicted of insider trading an sec investigation into smith’s insider trading was initiated after an employee of the corporation went to authorities with a tape recorded viocemail message in which smith discussed his plans to sell a large block of his stock in the corporation based on insider information that the company’s profits were going to be less than projected upon indictment on eleven counts of insider trading smith moved to dismiss the indictment on the grounds that all the evidence was derived from an illegal wire recording the district_court suppressed the voicemail recording but refused to suppress the remainder of the government’s evidence smith was convicted on all counts smith appealed the court’s refusal to suppress the government’s evidence contending that it was derived from an illegal wiretap in violation of u s c sec_2515 preliminary to a determination of whether suppression of the government’s evidence was warranted the ninth circuit carefully dissected the wiretap act u s c and the stored electronic communications act seca u s c to determine which statute applied to the act of tape recording an electronically stored voice message the wiretap act provides for an exclusionary remedy to illegally intercepted wire communications whereas the seca has no exclusionary provision under the wiretap act the term interception is defined as the acquisition of the contents of any wire communication or any electronic storage of such communication through the use of any device acquisition of the voicemail message in this case plainly fit within the language of the exclusionary provision of the wiretap act the message itself left in the voicemail system via telephone was a wire communication since it was an aural transfer made using a wire facility the telephone line and was subsequently electronically stored within the voicemail system the act of recording the message on a handheld audiotape recording device constituted aural or other acquisition of the contents of the communication and hence an interception of the message the government argued for a narrow definition of the term interception contending that it pertained only to acquisition of a wire communication contemporaneous with its transmission thus the government contended accessing stored wire communications was not a violation of the wiretap act but rather a violation of the seca the ninth circuit rejected this argument reconciling the statutory overlap of these acts as covering different crimes and different levels of culpability the court explained the word intercept as used in the wiretap act entails actual acquisition of the contents of a communication whereas the word access as used in the seca merely involves being in a position to acquire the contents of a communication in other words access is for all intents and purposes a lesser included offense of interception based on this analysis the court upheld the suppression of the viocemail message as a violation of the wiretap act and determined that the remainder of the government’s evidence in this case was not derived from the illegally intercepted voicemail the court concluded that the recording only amounted to an investigative lead in the case judicial sealing of wiretap tape recording not prerequisite to admission of compilation recording from duplicate tapes in 153_f3d_809 7th cir dea agents used wiretaps of cellular phones to investigate a cocaine distribution conspiracy the dea’s equipment simultaneously made three tape recordings of each telephone call immediately upon expiration of the period of the wiretap order one set of the tapes was judicially sealed in compliance with u s c sec_2518 a second set was given to the prosecutor’s office and the third set was retained by the dea in preparation for trial the dea created a compilation of the most relevant telephone calls essentially reducing many hours of recordings to less than two hours the compilation tape was played to the jury over rivera’s objections and he was convicted on cocaine conspiracy charges on appeal the seventh circuit rivera challenged the admissibility of the wiretap audiotapes his argument turned on the fact that whereas the wiretap act to expressly authorizes the use of duplicate tapes for investigative purposes it does not mention use of such tapes for evidentiary purposes rivera relied on the cannon of construction that inclusion of one implies exclusion of all others the court observed this cannon of construction does not have uniform application and found that in the context of sec_2518 it does not apply sec_2518 delimits procedures for preserving wiretap tapes the provision does not contemplate preventing disclosure of their contents the language of the provision places no restrictions on the form in which the contents of the recordings may be disclosed in court proceedings neither the statute nor the legislative_history indicates an intent to impose the same requirements on duplicate tapes as on originals thus the court was hesitant to find an implied restriction in context the language concerning duplicate tapes serves to make clear that sealing is not intended to prevent law enforcement officers from having duplicates and disclosing them to other law enforcement officers also use of duplicates is judicially efficient and allows the original tapes to remain sealed thus preserving their authenticity there was no authenticity challenge in this case concluding the government adequately established the chain of custody the court noted that the dea’s set was as original as the sealed tapes either set of tapes could have been chosen to be sealed and the government was not required to compare the two sets of tapes to determine that the tapes were the same the court affirmed rivera’s conviction sentencing grouping money laundering and mail fraud in 155_f3d_969 8th cir o’kane a manager of a grocery store devised a scheme to order large volumes of baseball cards on the store account when the cards arrived o’kane retained a portion of the shipments for his personal collection and sold the remainder the scheme enabled o’kane to defraud his employer of over dollar_figure worth of baseball cards o’kane pled guilty to one count of mail fraud and one count of money laundering applying u s s g sec_3d1 b the district_court grouped the two counts together into a single group involving a single victim on appeal the government argued that the district_court erred in grouping the mail fraud and money laundering counts and in the alternative if grouping was correct sec_3d1 d was the appropriate guideline the eighth circuit agreed with the government’s assertion that the district_court did not properly group the two counts under sec_3d1 b reasoning that each count harmed different victims the court however rejected the applicability of sec_3d1 d because in this case the offense level for money laundering was not determined largely on the basis of the total amount of harm or loss since o’kane laundered less than dollar_figure the eighth circuit concluded that none of the grouping rules properly applied to o’kane’s two counts of conviction and therefore those counts must remain separate counts for sentencing purposes the court then concluded that sec_3d1 should be applied and instructed the sentencing court to count the most serious offense money laundering as one unit and add an additional unit for the less serious count mail fraud accordingly the eighth circuit vacated the sentence and remanded the case for re-sentencing downward departure in campaign debt money laundering scheme in 157_f3d_347 5th cir hemmingson an attorney and president ceo of a crop insurance_business was solicited by ferrouillet who was also an attorney to assist in paying off campaign debts of an unsuccessful congressional candidate espy espy asked hemmingson and other fund raisers to pledge funds to retire his congressional campaign debt as part of a campaign laundering scheme hemmingson drew a dollar_figure check on the crop business account he then gave ferrouillet the dollar_figure check as a retainer for purported services to be rendered on behalf of the crop business in order to avoid campaign reporting requirements ferrouillet cashed the dollar_figure check and promptly deposited the funds into a newly opened espy for congress bank account the cash deposit was eventually applied to espy’s campaign debt hemmingson and ferrouillet were convicted inter alia on multiple counts of money laundering in violation of u s c and the district_court sentenced the defendants pursuant to u s s g sec_2s1 the money laundering guideline hemmingson and ferrouillet requested a downward departure on grounds that their conduct did not fall within the heartland of sec_2s1 the district_court agreed sentencing the defendants pursuant to sec_2f1 a more lenient fraud guideline on appeal the fifth circuit citing 518_us_81 held the election campaign scheme was sufficiently unusual to fall outside the heartland of conduct for money laundering under the sentencing guidelines the court emphasized that sec_2s1 primarily targets large scale money laundering which often involves the proceeds of drug trafficking or other types of organized crime the court agreed with the district court’s reasoning that hemmingson’s and ferrouillet’s scheme when viewed alongside the conduct that is usually prosecuted under the money laundering statutes was atypical see also united_states v woods no 1884wm u s app lexis 8th cir date accordingly the court found no abuse_of_discretion by the district_court in its downward departure restitution in 156_f3d_157 2d cir as factually set forth on page one of this bulletin the court rejected bok's argument that the imposition of restitution as a condition of supervised release violated u s c section limits a court's authority to order restitution to certain enumerated offenses or pursuant to the terms of a plea agreement since tax crimes are not among those offenses plea agreements have been the mechanism for obtaining restitution in tax cases there was no plea agreement in this case nevertheless the court found a plain reading of the provisions in u s c conditions of probation and terms of supervised release after imprisonment permit a court to award restitution as a condition of supervised release without regard to the limitations in additional support for this conclusion is found in sec_5e1 a of the sentencing guidelines of which specifically authorize a sentencing court to order restitution as a condition of supervised release in all cases without reference to the limitations in accordingly the court upheld the restitution order see also united_states v bugai no u s app lexis 6th cir date and criminal tax bulletin october no grouping for wire fraud and tax_evasion in united_states v vitale no u s app lexis 3d cir date vitale a corporate vice president pled guilty pursuant to a plea agreement to one count of wire fraud and one count of tax_evasion the two counts stemmed from vitale’s embezzlement of approximately dollar_figure million from his employer vitale argued the district_court erred in denying his request to group the two counts because u s s g sec_3d1 requires grouping when the counts involve substantially the same harm in addition he argued grouping is required because the government stipulated in the plea agreement that the conduct underlying the wire fraud offense was embezzlement and case law supports grouping an underlying embezzlement offense with a tax_evasion offense relying on 923_f2d_1052 3d cir the court rejected both of vitale’s arguments and held that grouping under the guidelines was not appropriate because vitale was charged with wire fraud not embezzlement and wire fraud and tax_evasion are not closely related offenses moreover if grouping were allowed here the purpose of deterring and punishing tax evaders would be lost because there would be no accounting in the sentence for the fact that vitale evaded taxes thus vitale’s sentence was affirmed criminal tax bulletin table of cases december title_26 and title_26 related cases 156_f3d_157 2d cir united_states v ranger electronic communications inc no 96-cr-211 u s dist lexis w d mich date 156_f3d_833 8th cir 157_f3d_1042 6th cir 158_f3d_1147 11th cir evidence 156_f3d_1315 d c cir forfeiture united_states v dollar_figure in u s currency no 84-cv-661c u s dist lexis w d n y date 159_f3d_300 7th cir 152_f3d_1200 9th cir u s v cunan 156_f3d_110 1st cir one toyota pickup truck v district of columbia a 2d d c c a money laundering 159_f3d_401 9th cir 152_f3d_715 7th cir investigative techniques 155_f3d_1051 9th cir 153_f3d_809 7th cir sentencing 155_f3d_969 8th cir 157_f3d_347 5th cir 156_f3d_157 2d cir united_states v vitale no u s app lexis 3d cir date department of the treasury internal_revenue_service document rev catalog number 24304b
